IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Lucas Conrad,                       :
                  Appellant         :
                                    :
      v.                            :     No. 603 C.D. 2019
                                    :
Commonwealth of Pennsylvania,       :
Department of Transportation,       :
Bureau of Driver Licensing          :


                                  ORDER

      AND NOW, this 23rd day of April, 2020, IT IS HEREBY ORDERED that
the above-captioned opinion filed February 7, 2020, shall be designated OPINION
rather than MEMORANDUM OPINION and it shall be reported.


                              _____________________________________
                              ELLEN CEISLER, Judge